UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-59114 HEALTHIENT, INC. (Exact name of small business issuer as specified in charter) Nevada 33-0730042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15132 Park of Commerce Blvd., Jupiter, Fl 33478 (Address of principal executive offices) (Zip Code) (Issuer's telephone number, including area code) Time Associates, Inc. 4lvd Suite 600, Palm Beach Gardens, Fl. 33410 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports,), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer" and "smaller or a smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filer[_] Accelerated filer[_] Non-accelerated filer[_] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [_] No [X] Indicate the number of shares of the registrant's common stock outstanding of each of the issurer's common stock, as of the latest practicable date. As of April 1, 2011: 55,484,431 shares of common stock. Form 10Q for the period ended March 31, 2011 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 (a) Consolidated Balance Sheets 4 (b) Consolidated Statements of Operations 5 (c) Consolidated Statement of Shareholders' Equity (deficit) 6 (d) Consolidated Statements of Cash Flows 7 (e) Notes to Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk
